DETAILED ACTION
Applicant: BONITARIBUS, Michael H. and COLE, Curtis
Assignee: Solar Light Company, Inc.
Attorney: Mark T. Vogelbacker (Reg. No.: 58,877)
Filing: After-Final Consideration Program 2.0 submission filed 20 April 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 4-5, 7-8, 12-13, 15-22, and 29-31 are currently pending before the Office.  Claims 2-3, 6, 9-11, 14, and 23-28 have been cancelled, claims 1 and 30 have been further amended.
Terminal Disclaimer
The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 11,022,485 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Pages 7-10, filed 20 April 2022, with respect to §103 & double patenting rejections have been fully considered and are persuasive in that the claims have been amended to further define the claimed invention and a terminal disclaimer has been filed to overcome the double patenting rejection.  Claims 1, 7-8, and 30-31 were twice rejected for claiming “a method of measuring the protection of a sunscreen composition” by “exposing skin to a known intensity of UVA light” with and without sunscreen and “measuring with a photodetector the amount of light remitted from the skin to which the sunscreen is applied” or “to a photosensor” since a “photodetector”/”photosensor” only detects an intensity over a spectral range the photodetector/sensor is sensitive to and does not inherently capture spectroscopic information without further filtering or processing of the measured “amount of light remitted from the skin” which was previously determined to be obvious in view of the cited art Kaminski et al. & Tanaka et al..  The claims have been amended to further require a “diffuse reflectance spectroscopy (DRS) method of measuring the protection of a sunscreen composition” which adds sufficient “life, meaning, and vitality to the claims” (Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999), see MPEP §2111.02) to warrant consideration of the Curtis Cole declaration which establishes that a combination of the DRS system of Kaminski et al. with a broadband UV-A source and sunscreen protection factor determination method of Tanaka et al. would not have been obvious (Curtis Cole Affidavit, Paragraphs 15-17).  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-5, 7-8, 12-13, 15-22, and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 30, the closest prior art references are:
Kaminski et al. – which discloses a method of measuring a protection value of sunscreen (Fig. 3 sunscreen 34) using a device having an emitting light fiber optic bundle (20) providing ultraviolet-A radiation through a monochromator (Fig. 4; C.3:L.28-31) and collecting remitted light with a remitted light fiber optic bundle (22) from the skin (38).  However, Kaminski et al. fails to disclose a diffuse reflectance spectroscopy (DRS) method including a broad band UVA light wherein the light emission and sensing device having a light source configured to produce broad band UVA light.

    PNG
    media_image1.png
    623
    1060
    media_image1.png
    Greyscale


Tanaka et al. – which discloses sunscreen compositions and obtaining sunscreen protection factor (SPF) determinations utilizing a broad band UVA source (¶3; ¶82).  However, Tanaka et al. fails to disclose a diffuse reflectance spectroscopy (DRS) method including exposing skin and sunscreen applied skin to a known intensity of broadband UVA light and measuring the amount of remitted light from the skin and sunscreen applied skin.
Helfmann et al. (US Pub. 2017/0108433) – which discloses a sunscreen protection measurement device (Helfmann et al.: ¶219) including a broad band Xenon-light source covering UVA, UVB, visible, and near-IR spectrums (¶219), photo diodes (PD1-4) or a spectrometer (¶219), and a measuring head (Fig. 10).  However, Helfmann et al. fails to disclose a diffuse reflectance spectroscopy (DRS) method including exposing skin and sunscreen applied skin to a known intensity of broadband UVA light and measuring the amount of remitted light from the skin and sunscreen applied skin. 

    PNG
    media_image2.png
    357
    241
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    389
    434
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    383
    355
    media_image4.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a diffuse reflectance spectroscopy (DRS) method including exposing skin and sunscreen applied skin to a known intensity of broadband UVA light and measuring the amount of remitted light from the skin and sunscreen applied skin, measuring with a photodetector the amount of light remitted from the skin to which the sunscreen has been applied, and calculating an UltraViolet-A Protection Factor (UVA-PF) of the sunscreen by comparing the amount of light remitted from the skin with the sunscreen to the amount of light remitted from the skin without the sunscreen, in combination with the other claimed elements.  Claims 4-5, 7-8, 29, and 31 are allowed based on dependency.
Regarding claims 12 and 16, the closest prior art references are:
Kaminski et al. – which discloses a method of measuring a protection value of sunscreen (34) using a device having an emitting light fiber optic bundle (20) and a remitted light fiber optic bundle (22) with a cover sleeve (18) for receiving light from the skin (38).  However, Kaminski et al. fails to disclose a hub having first and second ends, the second end of the hub being attached to the first end of the cover sleeve, it fails to disclose the light feed configured to produce broad band UVA, and it fails to disclose wherein each of the at least two optical conduits has a flat surface, the flat surface of the first one of the at least two optical conduits facing the flat surface of the second one of the at least two optical conduits (claim 12) or wherein one of the at least two optical conduits has a concave surface and the other of the at least two optical conduits has a complementary convex surface, the concave and convex surface facing each other (claim 16).

    PNG
    media_image5.png
    522
    295
    media_image5.png
    Greyscale

Cole (US Pat. 3,397,022) – which discloses optical conduits that include square dimensions with flat surfaces that face each other (Fig. 18).  However, Cole fails to disclose a device for measuring sunscreen protection, it fails to disclose a hub, and it fails to disclose a light feed configured to produce broad band UVA.

    PNG
    media_image6.png
    281
    225
    media_image6.png
    Greyscale


Weissman et al. (US Pat. 5,569,923) – which discloses a fiber optic reflectance probe for IR light having an emitting conduit (7), a remitting conduit (8), a cover sleeve (6), a hub (2,3), and a light feed (4).  However, Weissman et al. fails to disclose the light feed configured to produce broad band UVA, it fails to disclose measuring sunscreen protection, and it fails to disclose wherein each of the at least two optical conduits has a flat surface, the flat surface of the first one of the at least two optical conduits facing the flat surface of the second one of the at least two optical conduits (claim 12) or wherein one of the at least two optical conduits has a concave surface and the other of the at least two optical conduits has a complementary convex surface, the concave and convex surface facing each other (claim 16). 

    PNG
    media_image7.png
    526
    386
    media_image7.png
    Greyscale

Helfmann et al. (US Pub. 2017/0108433) – which discloses a sunscreen protection measurement device (Helfmann et al.: ¶219) including a broad band Xenon-light source covering UVA, UVB, visible, and near-IR spectrums (¶219), photo diodes (PD1-4) or a spectrometer (¶219), and a measuring head (Fig. 10) with optical fibers to providing excitation and remitted light (Fig. 10; ¶151).  However, Helfmann et al. fails to disclose a cover sleeve surrounding the at least two optical conduits, it fails to disclose a hub, and it fails to disclose wherein each of the at least two optical conduits has a flat surface, the flat surface of the first one of the at least two optical conduits facing the flat surface of the second one of the at least two optical conduits (claim 12) or wherein one of the at least two optical conduits has a concave surface and the other of the at least two optical conduits has a complementary convex surface, the concave and convex surface facing each other (claim 16).

    PNG
    media_image2.png
    357
    241
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    389
    434
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    383
    355
    media_image4.png
    Greyscale

Furthermore, there isn’t any teaching or motivation for a device for measuring sunscreen protection, the device including at least two optical conduits including an emitted light conduit (12a) and a remitted light conduit (12b), a cover sleeve (14), a hub (13), a light feed (15) configured to produce broad band UVA, wherein each of the at least two optical conduits has a flat surface, the flat surface of the first one of the at least two optical conduits facing the flat surface of the second one of the at least two optical conduits (claim 12) or wherein one of the at least two optical conduits has a concave surface and the other of the at least two optical conduits has a complementary convex surface, the concave and convex surface facing each other (claim 16), in combination with the other claimed elements.  Claims 13, 15, and 17-22 would be allowed based on dependency.

    PNG
    media_image8.png
    517
    673
    media_image8.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884